Citation Nr: 1002102	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether an overpayment of compensation benefits in the 
original amount of $8,369.93 due to a change in the Veteran's 
marital status was properly created.

2.  If the debt was properly created, entitlement to a waiver 
of recovery of an overpayment of compensation benefits in the 
original amount of $8,369.93.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served more than 20 years and four months on 
active duty, to include from October 1972 to September 1978, 
and from December 1982 through June 1994. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision issued by the 
Committee on Waivers and Compromises (COWC) at the RO in 
Huntington, West Virginia, which denied the Veteran's request 
for a waiver.  Subsequently, the Veteran filed a timely 
notice of disagreement (NOD) with the denial of his waiver 
request in March 2005; however, in a March 2007 statement of 
the case (SOC), the RO addressed only the issue of whether 
the debt was properly created, to which the Veteran has 
perfected an appeal.  Thus, the issues on appeal have been 
characterized as listed on the title page.

In October 2008, the Veteran and his current spouse, C., 
testified during a Decision Review Officer (DRO) hearing at 
the RO; they also testified during a Travel Board hearing 
before the undersigned at the RO in October 2009.  Copies of 
both hearing transcripts have been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.




REMAND

Validity of the Debt

In an October 14, 1997 letter, the RO informed the Veteran 
that, in a September 1997 rating decision, he had been 
granted a total rating based on individual unemployability 
(TDIU), effective August 4, 1997.  This award included 
additional compensation benefits for his dependent spouse.  A 
veteran who is receiving compensation must notify the VA of 
all circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  38 C.F.R. 
§ 3.660(a)(1) (2009).

In this case, the Veteran's divorce decree from "D" is dated 
May [redacted], 1998 and he married "C" on August [redacted], 1998.  Thus, 
at the time of the divorce, he was receiving additional 
compensation benefits for "D" as his dependent spouse.  
Pursuant to 38 U.S.C.A. § 5112(b)(2) (West 2002) and 38 
C.F.R. § 3.501(d)(2) (2009), he was no longer entitled to 
additional compensation benefits for having "D" as a 
dependent spouse, effective May 31, 1998.  His new spouse, 
"C", was added to his award, with payment effective 
December 1, 2003.  38 C.F.R. §§ 3.31, 3.401(b) (2009).

Here, the RO maintains that it was not until a telephone 
conversation with the Veteran on March 8, 2004, that VA first 
became aware that he had actually divorced "D" and had 
married "C".  In a March 19, 2004 letter, the RO notified 
the Veteran that his award had been adjusted to remove "D" 
as his dependent, effective June 1, 1998, and that this would 
result in an overpayment.  In an April 14, 2004 letter, the 
Debt Management Center (DMC) notified the Veteran that an 
overpayment in the original amount of $8,369.93 had been 
created and that VA planned to withhold his compensation 
benefits until the amount of the debt had been recouped 
beginning in July 2004.  This letter also informed the 
Veteran that he had the right to dispute the debt and the 
right to request a waiver and, if he requested a waiver, he 
also had the right to request an oral hearing.  On April 20, 
2004, the RO received copies of a VA Form 21-686c adding 
"C" as a dependent, of the Veteran's divorce decree from 
"D" and of the certificate of marriage to "C".  On the 
April 2004 VA Form 686c, the Veteran indicated that they went 
to the Clarksburg, West Virginia VA Medical Center (VAMC) the 
week after his marriage to "C" and let the administrative 
folks update all the records; that the VAMC told them 
everything was updated and not to worry about a thing; and 
that he was given a VA Form 21-0538, not a VA Form 686c to 
fill out.  In July 2004, the Veteran submitted a Financial 
Status Report (FSR) and requested a waiver, which apparently 
was received by the DMC on August 6, 2004; however, a copy of 
the waiver request is not in the claims file.

In various statements and during his testimony, the Veteran 
maintains that the overpayment in the amount of $8,369.93 was 
the result of administrative error on the part of the VA and 
is not warranted.  He indicates that he informed VA that he 
had divorced "D" and married "C" in 1998, when he filed a 
Form SGLV-8721, Beneficiary Designation Form Veterans' Group 
Life Insurance (VGLI), through the Finance Office at the 
Clarksburg VAMC in September 1998.  He also stated that he 
went to the Ways and Means Office at the Pittsburgh VAMC and 
filed documents there updating changes in his marital status.  
The Veteran added that he notified the Medical Department as 
well at the Clarksburg VAMC because he was trying to get his 
wife "C" on for dependent care as well because she is on 
the DEERS program and as he is a 100 percent disabled Veteran 
she is entitled to benefits from VA.  The VAMC staff told 
them that she had to go to Pittsburgh.  When they tried to 
get "C" on at Pittsburgh, the VAMC did a Means test.  
Therefore, the Veteran contends that both VAMCs were aware 
that "C" was his dependent spouse for VA benefits at that 
time.  He asserts that, although he received benefits for "D" 
from June 1, 1998 to December 1, 2003, he believes that any 
benefits he received since August 1998, when he married "C", 
were legitimately paid because he was married to "C" at 
that time.

In essence, the Veteran disputes the validity of the assessed 
overpayment.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the validity of the debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on the waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2009); see also VAOPGCPREC 6-98.  The propriety and amount 
of the overpayment at issue are matters that are integral to 
a waiver determination.  See Schaper, 1 Vet. App. at 434.  
However, the Board finds that additional development is 
necessary before the Board may proceed with further appellate 
review.  

Review of the evidentiary record reflects that some, or all, 
of the assessed indebtedness in question may have been 
recouped.  Nevertheless, in accordance with Franklin v. 
Brown, 5 Vet. App. 190 (1993), the Board must consider the 
entire amount calculated.  Moreover, there is no audit in the 
record showing how the debt was calculated or indicating the 
amount of any repayments.  

Although a VAF 4-661a (389) dated August 6, 2004 reflects 
that the DMC received the Veteran's waiver request on August 
6, 2004, a copy of such request is not associated with the 
record.

A bulletin issued by the VA Office of Financial Policy in May 
1999 provides the procedure for waiver requests referred by 
the Veterans Benefits Administration DMC to the COWCs.  See 
OF BULLETIN 99.GC1.04 (May 14, 1999).  In any waiver decision 
involving a debt under DMC jurisdiction, the DMC is to 
provide, among other things, a copy of any correspondence 
received from the debtor in response to the initial notice of 
indebtedness and right to request waiver.  Id.  

A review of the claims file reflects that the requirements of 
OF BULLETIN 99.GC1.04 have not been fulfilled.  To properly 
review the issues on appeal, the Board must have access to 
all of the documents utilized by the RO and the COWC in 
rendering a decision on the denial of the Veteran's waiver 
request.  On remand, copies of all available records related 
to the matters on appeal, especially a copy of the Veteran's 
waiver request must be obtained.  

During the October 2008 hearing, the DRO indicated that he 
would try to obtain records from the Clarksburg and 
Pittsburgh VAMCs reporting the termination of the Veteran's 
marriage to "D" and the new marriage to "C".  The Board 
acknowledges that the DRO received a copy of the Veteran's 
entire VA medical records file from the Clarksburg VAMC, 
which shows that "C" was listed as the Veteran's next of 
kin and his wife for emergency contact purposes on March 10, 
1999, in conjunction with the Veteran undergoing an 
esophagogastroduodenoscopy (EGD) and that he was informed in 
a May 2009 email by VAMC staff that "C" was added as a 
dependent for their purposes on August 26, 1999.  Although 
the DRO did not receive a copy of the Veteran's entire VA 
medical records file from the Pittsburgh VAMC, he did contact 
the Pittsburgh VAMC and was informed that, when the Veteran 
was treated in November 1999, "C" was listed as his 
dependent spouse.  However, the Veteran's Medical 
Administration Service (MAS) folders from either VAMC were 
not obtained for review.  The MAS folders should confirm 
whether, and when, the Veteran applied to add "C" as his 
dependent for treatment purposes and whether a Means test was 
performed.  For purposes of adjudication, the Board is 
charged with constructive notice of those records.  See, 
e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, and in order to ensure the Veteran full due 
process of law, on remand, VA should obtain and associate 
with the record the Veteran's MAS folders from the Clarksburg 
and Pittsburgh VAMCs.  38 C.F.R. § 19.9 (2009).

Waiver Request

If, and only if, the debt is determined to be valid, should 
the VA undertake further action on the Veteran's request for 
a waiver of recovery of the overpayment.  Such action should 
include asking the Veteran to submit an updated financial 
status report (FSR); he submitted a FSR in July 2004.  With 
regard to the claim for entitlement to a waiver of the 
overpayment, the Board notes that, in a March 2005 NOD the 
Veteran's specifically disagreed with the COWC's November 
2004 denial of a waiver.  By filing an NOD, the Veteran has 
initiated appellate review of this issue.  The next step in 
the appellate process is for the RO to issue to the Veteran 
an SOC.  See 38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 
Vet. App. 398, 240-41 (1999).  Consequently, this matter must 
be remanded to the RO for the issuance of a SOC.  The Board 
emphasizes, however, that to obtain appellate review of an 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009). 



Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain from 
the DMC a copy of any correspondence 
received from the Veteran in response to 
the initial notice of indebtedness and 
right to request waiver regarding the 
overpayment of $8,369.93 and associate it 
with the claims file.  See OF BULLETIN 
99.GC1.04 (May 14, 1999).  

Obtain and associate with the record, the 
Veteran's MAS folders from the Clarksburg 
and Pittsburgh VAMCs.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  Set forth in the record a written 
paid and due audit of the Veteran's 
compensation account for the period of 
the overpayment.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the Veteran, as 
well as the amounts properly due.  In 
addition, the audit should include the 
amount of the overpayment, if any, that 
may have been repaid by the Veteran.  A 
copy of the written audit should be 
inserted into the claims file and another 
provided to the Veteran and his 
representative.

3.  After the actions requested above 
have been completed to the extent 
possible, as well as any other action 
deemed necessary, readjudicate the issue 
of whether the overpayment of 
compensation benefits at issue was 
properly created, including consideration 
of whether any of the debt was due to 
sole VA administrative error, and the 
amount of any overpayment.  A 
comprehensive explanation of the reasons 
and bases for that decision should be 
prepared and incorporated into the claims 
file, to include a discussion of any 
information obtained from the DMC, the 
Clarksburg and Pittsburgh VAMC, and the 
Veteran.  If it is determined that any or 
all of the overpayment at issue was 
improperly created, award action should 
be taken to rectify the error.  In any 
case, the Veteran and his representative 
should be informed of the decision made 
and should be allowed the requisite 
period of time for a response.  

4.  Thereafter, if an overpayment is 
found to have been properly created, the 
Veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to his request for waiver of recovery of 
the assessed overpayment, including a 
complete FSR, providing all current 
income, expenses, and assets.  Then, 
issue to the Veteran and his 
representative an SOC addressing the 
claim for entitlement to a waiver of 
recovery of the assessed overpayment that 
includes consideration of the principals 
of equity and good conscience.  Along 
with the SOC, furnish to the Veteran a VA 
Form 9 (Appeal to Board of Veterans' 
Appeals), and afford him the applicable 
time period for perfecting an appeal as 
to this issue.  

The Veteran is reminded that to obtain 
appellate review of any issue not 
currently in appellate status (that is, 
entitlement to a waiver of recovery of 
the assessed overpayment), a timely 
appeal must be perfected.  While the VA 
must afford the Veteran and his 
representative the appropriate time 
period in which to respond, he should 
perfect an appeal with respect to the 
entitlement to a waiver of recovery of 
the assessed overpayment, if desired, as 
soon as possible to avoid unnecessary 
delay in the consideration of the appeal.

5.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental SOC, which sets forth and 
considers all of the applicable legal 
criteria pertinent to this appeal, and 
should be given the opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

